



Exhibit 10.45


AMENDMENT TO CERTAIN PEPSICO AWARD AGREEMENTS
ADMINISTRATIVE RULE WITH RESPECT TO CERTAIN PEPSICO PLANS


I.
Specific PepsiCo, Inc. (“PepsiCo”) award agreements, which are identified below
as Affected Agreements, are amended as provided below. This Amendment is
effective December 20, 2017 (the “Effective Date”).


Affected Agreements:


An “Affected Agreement” means an agreement between PepsiCo or an affiliate of
PepsiCo (“Affiliate”) and one of their service providers, which grants the
service provider a long-term incentive award that includes one or more Stock
Provisions (as defined below).


Stock Provision:


A “Stock Provision” means a plan, program or agreement provision that determines
the value of PepsiCo Stock (as defined below) by reference to one or more prices
for PepsiCo Stock on the New York Stock Exchange, Inc. (“NYSE”), including
prices reported on the composite tape for securities listed on the NYSE, or that
determines what is a trading day (for any rights that are limited to trading
days) by reference to trading days of the NYSE.


PepsiCo Stock:


“PepsiCo Stock” is stock of PepsiCo, including stock of PepsiCo that is (or is
referred to as) PepsiCo Common Stock or PepsiCo Capital Stock.


Affected Agreement Amendment:


As of the Effective Date, each Affected Agreement that the signer below
(“Signer”) has the authority to amend is hereby amended as follows:


(1)
Any reference in a Stock Provision to determining one or more prices for PepsiCo
Stock on the NYSE, including prices reported on the composite tape for
securities listed on the NYSE, shall instead be a reference to one or more
prices for PepsiCo Stock on the principal exchange on which PepsiCo Stock is
traded as of the time in question.

(2)
Any reference in a Stock Provision to determining a trading day based on the
trading days of the NYSE shall instead be a reference that determines a trading
day based on the trading days of the principal exchange on which PepsiCo Stock
is traded as of the time in question.



1

--------------------------------------------------------------------------------





(3)
Any definition of “fair market value” related to PepsiCo Stock shall be revised
to read as follows:



“Fair Market Value” on any date means the average of the high and low market
prices at which a share of PepsiCo Common Stock shall have been sold on such
date, or the immediately preceding trading day if such date was not a trading
day, as reported by Bloomberg, L.P., or any successor thereto or any another
financial reporting service selected by PepsiCo in good faith, and, in the case
of an ISO, means fair market value as determined by the Committee in accordance
with Code Section 422 and, in the case of an Option or SAR that is intended to
be exempt from Code Section 409A, fair market value as determined by the
Committee in accordance with Code Section 409A.


Except as provided in paragraph (3) above, other aspects of a Stock Provision,
including the date(s) or time(s) as of which PepsiCo Stock is valued, shall not
be changed by this Amendment.


II.


As of the Effective Date, Affected Plans (as defined below), with respect to
which the Signer (or a subordinate of the Signer) has administrative or
interpretive authority, shall be administered and interpreted in accordance with
the following Administrative Rule.


Affected Plan


An “Affected Plan” means any compensation or benefit plan or program that is
sponsored or maintained by PepsiCo or an Affiliate that includes one or more
Stock Provisions.


Affected Plan Administrative Rule:


The Administrative Rule shall deem – (i) any reference in a Stock Provision to
determining one or more prices for PepsiCo Stock on the NYSE, including prices
reported on the composite tape for securities listed on the NYSE, as instead
being a reference to one or more prices for PepsiCo Stock on the principal
exchange on which PepsiCo Stock is traded as of the time in question; and (ii)
any reference in a Stock Provision to determining a trading day based on the
trading days of the NYSE shall instead be a reference that determines a trading
day based on the trading days of the principal exchange on which PepsiCo Stock
is traded as of the time in question. Other aspects of the Stock Provision,
including the date(s) or time(s) as of which PepsiCo Stock is valued and whether
value is determined based on one or more than one price, shall not be changed by
this administrative rule.


2

--------------------------------------------------------------------------------







III.


This document shall be interpreted in accordance with the following:


•
Terms that are defined in Part I of this document shall have the same defined
meanings when they are used in Part II of this document.



•
Whenever an example is provided in this document or the text uses the term
“including” followed by a specific item or items, or there is a passage having
similar effect, such passages of the document shall be construed as if the
phrase “without limitation” followed such example or term (or otherwise applied
to such passage in a manner that avoids limits on its breadth of application).







PEPSICO, INC.


By: /s/ Ruth Ann Fattori                
Ruth Ann Fattori
Executive Vice President and Chief Human Resources Officer


Date: December 15, 2017


Law Department Approval






By: /s/ Stacy DeWalt Grindal        
Stacy DeWalt Grindal
Senior Legal Director
Employee Benefits Counsel


Date: December 15, 2017


3